DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140361265 (Liu et al) in view of Low-Roughness and Easily-Etched Transparent Conducting Oxides with a Stack Structure of ITO and IZO (Xu et al).
Concerning claim 1, Liu discloses a substrate (Fig. 2); an indium tin oxide layer (2) disposed on the substrate; ; and a pixel defining layer (10) 
Liu does not disclose a semiconductor layer is disposed on the indium tin oxide layer and directly contacted the indium tin oxide layer or disposed on the semiconductor layer, wherein the semiconductor layer covers the indium tin oxide layer to make the indium tin oxide layer have an even thickness ([0034], note that the ultra-smooth electrode is formed and the examiner is interpreting that the formation of the IZO layer over the ITO layer causes the layer to be smooth and even). 
However, Xu discloses the formation of electrodes for used in OLEDs that are formed of an ITO layer covered with an IZO layer to provide a structure with low-roughness (smooth), higher transmittance, and lower resistivity (R245 ¶1, ¶2, and ¶4) with thicknesses of 200 nm. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a semiconductor layer (IZO) over the indium tin oxide layer in order to form an electrode that has low-roughness, higher transmittance, and lower resistivity as disclosed by Xu.
Concerning claim 2, Liu in view of Xu discloses forming the semiconductor layer at a thickness of the semiconductor layer ranges from 3 nm to 10µm (Xu pg. R245 ¶4).
Continuing to claim 3, Liu in view of Xu discloses wherein light transmittance of the semiconductor layer is greater than 80% (Xu ¶4 characteristic of the IZO).
Regarding claim 4, Liu in view of Xu discloses wherein a material of the semiconductor layer is indium zinc oxide or indium germanium zinc oxide (Xu ¶4).
Referring to claim 5, Liu in view of Xu discloses wherein the semiconductor layer is made by chemical vapor deposition, physical vapor deposition, spin coating, or printing ([0040]).
Considering claim 6, Liu discloses wherein the substrate is a thin film transistor substrate (Fig. 2, note the transistor structure formed below the light emitting structure).
As to claim 7, Liu discloses wherein the pixel defining layer comprises:
a barrier structure surrounding the semiconductor layer (Fig. 2) ; and a functional layer (3) disposed on the semiconductor layer surrounded by the barrier structure (Fig. 2).
Continuing to claim 8, Liu discloses forming the functional layer ([0040]).
Liu does not explicitly disclose the process by which the functional layer is formed.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an inkjet printing method in order to form the functional layer because of its suitability for forming such layers.
Pertaining to claim 9, Liu discloses providing an indium tin oxide layer (2) comprising steps of providing a substrate (Fig. 2), and providing the indium tin oxide layer on the substrate, providing 
providing a pixel defining layer (10) comprising a step of providing the pixel defining layer on the semiconductor layer (Fig. 2).
Liu does not disclose a semiconductor layer (2)  comprising a step of providing the semiconductor layer on the indium tin oxide layer and directly contacting the indium tin oxide layer by chemical vapor deposition, physical vapor deposition, spin coating ([0034]), or print, wherein a material of the semiconductor layer is indium zinc oxide or indium germanium zinc oxide ([0034]), and; patterning comprising a step of pattering the indium tin oxide layer and the semiconductor layer, wherein a patterned region of the indium tin oxide layer after patterning and a patterned region of the semiconductor layer after patterning are located corresponding to a light emitting region of the organic light emitting device ([0034] and Fig. 2); and that wherein a thickness of the indium tin oxide ranges from 1 nm to 5 µm or a film thickness of the semiconductor layer ranges from 3 nm to 10 µm.
However, Xu discloses the formation of electrodes for used in OLEDs that are formed of an ITO layer covered with an IZO layer to provide a structure with low-roughness (smooth), higher transmittance, and lower resistivity (R245 ¶1, ¶2, and ¶4) with thicknesses of 200nm. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a semiconductor layer (IZO) over the indium tin oxide layer in order to form an electrode that has low-roughness, higher transmittance, and lower resistivity as disclosed by Xu.
Regarding claim 10, Liu discloses wherein the step of providing the pixel defining layer comprises:
providing a barrier structure comprising a step of providing the barrier structure surrounding the semiconductor layer, wherein the barrier structure and the semiconductor layer are partially overlapped (Fig. 2); and
providing a functional layer (3) comprising a step of providing the functional layer on the semiconductor layer ([0040]) surrounded by the barrier structure by means of inkjet print.
Liu does not explicitly disclose the process by which the functional layer is formed.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use an inkjet printing method in order to form the functional layer because of its suitability for forming such layers.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	06/13/22